DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 12/31/2020. 
Claims 1, 13, 24 and 25 have been amended.
Claims 26 and 27 have been added
Claims 1-27 are pending.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument – The applicant argues, in regards to the 102 rejection of claims 1, 13 and 24, that Yang does not disclose the amended limitation “…wherein the migration interface is adapted to access a computing resource of the edge computing apparatus that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service” (see applicant’s remarks; pages 11 and 12).
Response to argument – The applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.


Claim Interpretation
Regarding claims 26 and 27, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-15, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2020/0196203 A1) in view of Potlapally et al. (U.S. 2015/0244716 A1).
Regarding claim 1, Yang discloses an edge computing apparatus, comprising: 
processing circuitry (see Yang; paragraph 0069; Yang discloses devices in the system include a processor); and 
a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry (see Yang; paragraph 0072; Yang discloses processor may access instructions from memory), configure the processing circuitry to perform operations to: 
identify a service operated with computing resources of the edge computing apparatus (MEC network 115/device 117), the service providing computing capabilities for a connected edge device (end device 180) with an identified service level (QoS) (see Yang; paragraphs 0028, 0029, 0042 and 0049; Yang discloses a MEC network 115, via the MEC device 117, provides various end/user device application services.  A migration controller 124 analyzes context information, including an application service field 340, which stores a QoS requirement. The examiner notes that the migration controller 124 may reside in any network, see Yang; paragraph 0032, and as such, is interpreted to reside in the MEC network); 
identify a mobility condition for the service, based on a change (location/travel paths) in network connectivity from the edge computing apparatus (MEC network 115/device 117) to the connected edge device (end device 180) (see Yang; paragraph 0053; Yang discloses a mobility information field 360 that includes geographic coordinates and other types of location information, such as, both current and historical tracking information.  The historical information includes MEC networks 115 and travel paths used by the end device 180 in which a MEC handover is performed.  Therefore, knowing, i.e. identifying, the location and travel path, e.g. current tracking information, or traveled path, e.g. historical tracking information, of the end device 180 is the claimed “change in network connectivity”.  This interpretation is supported by the applicant’s specification where it states a network connectivity change is leaving a service coverage area, see applicant’s specification as filed; paragraph 0100); and 
perform a migration (MEC handover) of the service using a migration interface to a second edge computing apparatus (e.g. target MEC network 115-2), based on the identified mobility condition, wherein the service is continued at the second edge computing apparatus (e.g. target MEC network 115-2) to provide computing capabilities for the connected edge device (end device 180) with the identified service level (QoS) (see Yang; paragraphs 0016, 0036, 0049, 0053 and 0059; Yang discloses a MEC handover allows for continuous and uninterrupted application service to an end device 180.  A migration controller 124 is coupled via a communication link and interface that supports the MEC handover.  In other words, a migration controller is used via the interface, i.e. “migration interface”, to perform the MEC handover.  In particular, a QoS requirement for the application service is identified by the 
While Yang discloses “performing a migration of the service using a migration interface”, as discussed above, Yang does not explicitly disclose wherein the migration interface is adapted to access a computing resource of the edge computing apparatus that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service.
In analogous art, Potlapally discloses wherein the migration interface is adapted to access a computing resource of the edge computing apparatus (instance host) that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service (application) (see Potlapally; paragraphs 0017, 0035, 0053 and 0054; Potlapally discloses an instance host comprising a trusted platform module (TPM) and resource stack in an execution environment, i.e. “trusted execution environment”, used to implement an instance.  A programmatic interface, i.e. “migration interface”, is used for interaction between a client device, e.g. instance host, to request a compute instance using a trusted resource stack of the execution environment.  A determination is made that an application at a source instance host is to be migrated to a destination instance host based on the requirement of the source and destination being configured with a TPM with equivalent features and capabilities.  In other words, the execution environment that includes the trusted platform and trusted resources is assist the migration of the service”).
One of ordinary skill in the art would have been motivated to combine Yang and Potlapally because they both disclose features for providing services via migration, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Potlapally’s feature of migrating an application into the system of Yang in order to provide the benefit of security for an application being migrated (see Yang; paragraph 0013) by reducing the probability of exposure to credentials for a security-related application (see Potlapally; paragraph 0057).
Regarding claims 2 and 14, Yang and Potlapally disclose all the limitations of claims 1 and 13, as discussed above, and further the combination of Yang and Potlapally clearly discloses proactively reserve (provision) resources for the service at the second edge computing apparatus (MEC network 115-2), prior to migration of the service, wherein the resources are reserved to enable migration of the service with uninterrupted use of the reserved resources at the second edge computing device (MEC network 115-2) (see Yang; paragraphs 0016 and 0059; Yang discloses the migration controller 124 determines if the target MEC network, e.g. network 115-2, is provisioned for the application service.  If it is not provisioned, the migration controller 124 coordinates the provisioning of the application service, such as, cause the MEC network 115-2 to add another VNF, i.e. claimed “resource”, to host the application service).
Regarding claims 3 and 15, Yang and Potlapally disclose all the limitations of claims 2 and 14, as discussed above, and further the combination of Yang and Potlapally clearly discloses 
receive location updates from the connected edge device (end device 180) (see Yang; paragraphs 0053 and 0066; Yang discloses a mobility information field 360 that includes geographic coordinates and other types of location information, such as, both current and historical tracking information.  Further, update location information may be provided by the end device 180);  
predict locations of the connected edge device (end device 180) and predict usage of the service by the connected edge device (end device 180) at the predicted locations, based on the location updates and the identified usage (see Yang; paragraphs 0053 and 0066; Yang discloses information such as the application service used by the end device 180 and frequency of use route/path.  The migration controller 124 may predict the need for a handover, i.e. a different/new location, based on this information and current tracking information.  Further, the end device 180 may provide information, such as certain planned events and destinations, in order to provide a basis to predict mobility.  Therefore, location and usage of the application service is predicted based on location information and the application service being used); and 
communicate, to the second edge computing apparatus, the predicted locations and usage of the connected edge device, wherein the predicted locations and the predicted usage of the service are used to reserve the resources at the second edge computing apparatus prior to the migration of the service (see Yang; paragraphs 0053, 0061, and 0065; Yang discloses context information, which includes predicted location based on historical and current tracking information, and sending messages that include the context information). 
Regarding claim 11, Yang and Potlapally disclose all the limitations of claim 1, as discussed above, further the combination of Yang and Potlapally clearly disclose initiate the migration of the service automatically, according to a quality of service (QoS) criteria, wherein the QoS criteria is determined from the resources and capabilities required for service operation at the edge computing apparatus and at the second edge computing apparatus (see Yang; paragraph 0049; Yang discloses storing context information pertaining to an active application service between end device 180 and MEC device), such as a quality-of-service requirement, i.e. QoS. The examiner notes that in order for a QoS requirement to be determined, the resources and capabilities for the service will have to be known).
Regarding claim 12, Yang and Potlapally disclose all the limitations of claim 11, as discussed above, further the combination of Yang and Potlapally clearly discloses identify the resources and the capabilities required for the service operation (see Yang; paragraphs 0058 and 0059; Yang discloses receiving information about the application services.  The information including capacity, resources, e.g. VNFs, used and allocation information);
 identify a platform configuration for the service used at the edge computing apparatus, to accomplish the resources and the capabilities required for the service operation (see Yang; paragraph 0049; Yang discloses a QoS requirement for the application service.  The examiner notes that this interpretation is supported by the applicant’s specification where it states “identify a particular QoS platform configuration (e.g. prerequisites)”, see applicant’s specification as filed; paragraph 0091); and 
communicate the platform configuration from the edge computing apparatus to the second edge computing apparatus, wherein the platform configuration is adapted for use with the 
wherein the service is operated with the adapted platform configuration to achieve the QoS criteria for the service (see Yang; paragraph 0049; Yang discloses a QoS requirement for the application service).
Regarding claim 13, Yang discloses a method, performed by an edge computing apparatus operated in a mobility network, comprising: 
evaluating data for a service operated with computing resources of the edge computing apparatus (MEC network 115/device 117), the service providing computing capabilities for a connected edge device (end device 180) with an identified service level (QoS) (see Yang; paragraphs 0028, 0029, 0042 and 0049; Yang discloses a MEC network 115, via the MEC device 117, provides various end/user device application services.  A migration controller 124 analyzes context information, including an application service field 340, which stores a QoS requirement. The examiner notes that the migration controller 124 may reside in any network, see Yang; paragraph 0032, and as such, is interpreted to reside in the MEC network); 
detecting a mobility condition for the service, based on a change (location/travel paths) in network connectivity from the edge computing apparatus (MEC network 115/device 117) to the connected edge device (end device 180) (see Yang; paragraph 0053; Yang discloses a mobility information field 360 that includes geographic coordinates and other types of location information, such as, both current and historical tracking information.  The historical information includes MEC networks 115 and travel paths used by the end device 180 in which a MEC handover is performed.  Therefore, knowing, i.e. identifying, the location and travel path, e.g. current tracking information, or traveled path, e.g. historical tracking information, of the end change in network connectivity”.  This interpretation is supported by the applicant’s specification where it states a network connectivity change is leaving a service coverage area, see applicant’s specification as filed; paragraph 0100); and 
performing a migration (MEC handover) of the service using a migration interface to a second edge computing apparatus (e.g. target MEC network 115-2), based on the detected mobility condition, wherein the service is continued at the second edge computing apparatus (e.g. target MEC network 115-2) to provide computing capabilities for the connected edge device (end device 180) with the identified service level (QoS) (see Yang; paragraphs 0016, 0036, 0049, 0053 and 0059; Yang discloses a MEC handover allows for continuous and uninterrupted application service to an end device 180.  A migration controller 124 is coupled via a communication link and interface that supports the MEC handover.  In other words, a migration controller is used via the interface, i.e. “migration interface”, to perform the MEC handover.  In particular, a QoS requirement for the application service is identified by the migration controller 124.  Further, the migration controller 124 identifies current and historical tracking information, such as travel paths between MEC networks, of the end device 180 from a mobility information field 360.  And determines if a target MEC network 115-2 is provisioned with the current application service used by the end device 180 then performs the MEC handover).
While Yang discloses “performing a migration of the service using a migration interface”, as discussed above, Yang does not explicitly disclose wherein the migration interface is adapted to access a computing resource of the edge computing apparatus that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service.
wherein the migration interface is adapted to access a computing resource of the edge computing apparatus (instance host) that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service (application) (see Potlapally; paragraphs 0017, 0035, 0053 and 0054; Potlapally discloses an instance host comprising a trusted platform module (TPM) and resource stack in an execution environment, i.e. “trusted execution environment”, used to implement an instance.  A programmatic interface, i.e. “migration interface”, is used for interaction between a client device, e.g. instance host, to request a compute instance using a trusted resource stack of the execution environment.  A determination is made that an application at a source instance host is to be migrated to a destination instance host based on the requirement of the source and destination being configured with a TPM with equivalent features and capabilities.  In other words, the execution environment that includes the trusted platform and trusted resources is required in order for the migration of the application to happen, i.e. “assist the migration of the service”).
One of ordinary skill in the art would have been motivated to combine Yang and Potlapally because they both disclose features for providing services via migration, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Potlapally’s feature of migrating an application into the system of Yang in order to provide the benefit of security for an application being migrated (see Yang; paragraph 0013) by reducing the probability of exposure to credentials for a security-related application (see Potlapally; paragraph 0057).
Regarding claim 23, Yang and Potlapally disclose all the limitations of claim 1, as discussed above, further the combination of Yang and Potlapally clearly discloses initiating the migration of the service automatically, according to a quality of service (QoS) criteria, wherein the QoS criteria is determined from the resources and capabilities required for service operation at the edge computing apparatus and at the second edge computing apparatus (see Yang; paragraph 0049; Yang discloses storing context information pertaining to an active application service between end device 180 and MEC device), such as a quality-of-service requirement, i.e. QoS. The examiner notes that in order for a QoS requirement to be determined, the resources and capabilities for the service will have to be known), wherein initiating the migration of the service automatically further comprises:
 identifying the resources and the capabilities required for the service operation (see Yang; paragraphs 0058 and 0059; Yang discloses receiving information about the application services.  The information including capacity, resources, e.g. VNFs, used and allocation information);
identifying a platform configuration for the service used at the edge computing apparatus, to accomplish the resources and the capabilities required for the service operation (see Yang; paragraph 0049; Yang discloses a QoS requirement for the application service.  The examiner notes that this interpretation is supported by the applicant’s specification where it states “identify a particular QoS platform configuration (e.g. prerequisites)”, see applicant’s specification as filed; paragraph 0091); and 
communicating the platform configuration from the edge computing apparatus to the second edge computing apparatus, wherein the platform configuration is adapted for use with the 
wherein the service is operated with the adapted platform configuration to achieve the QoS criteria for the service (see Yang; paragraph 0049; Yang discloses a QoS requirement for the application service).
Regarding claim 24, Yang discloses a system, comprising: 
a first edge computing node (MEC network 115/device 117), the first edge computing (MEC network 115/device 117) node comprising processing circuitry to operate a migration function (see Yang; paragraphs 0016, 0028 and 0069; Yang discloses a MEC handover service involving a MEC network 115 that includes a MEC device 117.  Devices in the system include a processor), the migration function configured to: 
operate a service with computing resources of the first edge computing node (MEC network 115/device 117), the service providing computing capabilities for a connected edge device (end device 180) with an identified service level (QoS) (see Yang; paragraphs 0028, 0029, 0042 and 0049; Yang discloses a MEC network 115, via the MEC device 117, provides various end/user device application services.  A migration controller 124 analyzes context information, including an application service field 340, which stores a QoS requirement. The examiner notes that the migration controller 124 may reside in any network, see Yang; paragraph 0032, and as such, is interpreted to reside in the MEC network);  
identify a mobility condition for the service, based on a change (location/travel paths) in network connectivity from the first edge computing node (MEC network 115/device 117) to the connected edge device (see Yang; paragraph 0053; Yang discloses a mobility information field 360 that includes geographic coordinates and other types of location information, such as, both change in network connectivity”.  This interpretation is supported by the applicant’s specification where it states a network connectivity change is leaving a service coverage area, see applicant’s specification as filed; paragraph 0100); and 
perform communications to initiate a migration (MEC handover) of the service using a migration interface, and to communicate the identified service level for the service (QoS) (see Yang; paragraphs 0016, 0036, 0049, 0053 and 0059; Yang discloses a MEC handover allows for continuous and uninterrupted application service to an end device 180.  A migration controller 124 is coupled via a communication link and interface that supports the MEC handover.  In other words, a migration controller is used via the interface, i.e. “migration interface”, to perform the MEC handover.  In particular, a QoS requirement for the application service is identified by the migration controller 124.  Further, the migration controller 124 identifies current and historical tracking information, such as travel paths between MEC networks, of the end device 180 from a mobility information field 360.  And determines if a target MEC network 115-2 is provisioned with the current application service used by the end device 180 then performs the MEC handover); and 
a second edge computing node (e.g. target MEC network 115-2), the second edge computing node (e.g. target MEC network 115-2) comprising processing circuitry to operate the migration function (see Yang; paragraphs 0059 and 0069; Yang discloses a target MEC network 115-2.  Devices in the system include a processor), the migration function configured to: 

perform communications to receive the migration of the service, wherein the service is continued at the second edge computing node (e.g. target MEC network 115-2) to provide computing capabilities for the connected edge device (end device 180) with the identified service level (QoS) (see Yang; paragraphs 0016, 0049 and 0061; Yang discloses the MEC handover allows for continuous and uninterrupted application service.  In particular, the application service including a QoS requirement.  Communication between the migration controller and MEC networks are facilitated with messages which include information pertaining to the handover).
While Yang discloses “performing a migration of the service using a migration interface”, as discussed above, Yang does not explicitly disclose wherein the migration interface is adapted to access a computing resource of the edge computing apparatus that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service.
In analogous art, Potlapally discloses wherein the migration interface is adapted to access a computing resource of the edge computing apparatus (instance host) that contains a trusted execution environment (TEE), and wherein the TEE is used to assist the migration of the service (application) (see Potlapally; paragraphs 0017, 0035, 0053 and 0054; Potlapally discloses an instance host comprising a trusted platform module (TPM) and resource stack in an execution trusted execution environment”, used to implement an instance.  A programmatic interface, i.e. “migration interface”, is used for interaction between a client device, e.g. instance host, to request a compute instance using a trusted resource stack of the execution environment.  A determination is made that an application at a source instance host is to be migrated to a destination instance host based on the requirement of the source and destination being configured with a TPM with equivalent features and capabilities.  In other words, the execution environment that includes the trusted platform and trusted resources is required in order for the migration of the application to happen, i.e. “assist the migration of the service”).
One of ordinary skill in the art would have been motivated to combine Yang and Potlapally because they both disclose features for providing services via migration, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Potlapally’s feature of migrating an application into the system of Yang in order to provide the benefit of security for an application being migrated (see Yang; paragraph 0013) by reducing the probability of exposure to credentials for a security-related application (see Potlapally; paragraph 0057). 
Regarding claim 25, Yang and Potlapally disclose all the limitations of claim 24, as discussed above, and further the combination of Yang and Potlapally clearly discloses wherein the first edge computing node and the second edge computing node are operated at respective computing resources at base stations (see Yang; paragraph 0026; Yang discloses implementation of base stations as access devices).
Regarding claim 26, Yang and Potlapally disclose all the limitations of claim 1, as discussed above, and further the combination of Yang and Potlapally clearly discloses wherein to assist the migration of the service, the TEE conditionally (if equivalent features and capabilities) allows the computing resource access to at least one of: data (credentials for application) (see Potlapally; paragraph 0054; Potlapally discloses the source instance host’s TPM is allowed to encrypt the credentials needed by the application that is to be migrated, only when the source and destination have a TPM with equivalent features and capabilities), a function code, or a sensor input (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “data” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 27, Yang and Potlapally disclose all the limitations of claim 1, as discussed above, and further the combination of Yang and Potlapally clearly discloses wherein when the second edge computing apparatus (destination instance host) does not support a capability (automated migration of credentials) of the TEE, the first edge computing apparatus (source instance host) uses an orchestrator policy that defines at least one of: an acceptable mapping or security level (security criteria), and wherein when no acceptable mapping or security level (security level) is available, the service is not migrated (automated migration not supported) (see Potlapally; paragraphs 0053 and 0055; Potlapally discloses if a destination instance host does not meet the client’s security criteria then automated migration of the credentials is not supported) (The claim list features in the alternative. While the claim lists a security level” alternative).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1. 

Claims 4-10 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2020/0196203 A1) in view of Potlapally et al. (U.S. 2015/0244716 A1), as applied in claims 1, 13 and 24, and further in view of Svennebring et al. (U.S. 2019/0036630 A1). 
Regarding claims 4 and 16, Yang and Potlapally disclose all the limitations of claims 3 and 15, as discussed above, and further the combination of Yang and Potlapally discloses wherein the service is one of a plurality of services that are identified and migrated to the second edge computing apparatus by proactively reserving the resources (see Yang; paragraphs 0029 and 0058; Yang discloses various application services are provided, and the MEC networks provide the migration controller information that indicates the application services supported by the MEC networks).  
While Yang discloses a plurality of application services are supported and having a QoS requirement (see Yang; paragraphs 0029, 0049 and 0058), the combination of Yang and Potlapally does not explicitly disclose wherein the plurality of services are associated with a respective plurality of service levels including the identified service level, and wherein the services are initiated at differing times based on the respective plurality of service levels. 
In analogous art, Svennebring discloses wherein the plurality of services are associated with a respective plurality of service levels including the identified service level (see services are initiated at different times”, and also tracking the services and their SLAs.  As such, the services are initiated based on what time they are available, as well as, meeting the required SLAs).
One of ordinary skill in the art would have been motivated to combine Yang, Potlapally and Svennebring because they all disclose features for providing services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Svennebring’s feature of adapting/maintaining service level agreements into the combined system of Yang and Potlapally in order to provide the benefit of efficiency and allowing the QoS requirement for an application service (see Yang; paragraph 0049) to always be met.
Regarding claims 5 and 17, Yang and Potlapally discloses all the limitations of claims 1 and 13, as discussed above.  The combination of Yang and Potlapally does not explicitly allocate resources for the service at the second edge computing apparatus, based on a deadline associated with resource usage of the service, wherein the resources are pre-allocated to enable migration of the service with uninterrupted use at the second edge computing apparatus, and wherein the migration of the service occurs based on the deadline.
In analogous art, Svennebring discloses allocate resources for the service at the second edge computing apparatus (e.g. base station or network), based on a deadline associated with based on a deadline”.  The examiner notes that this interpretation is supported by the applicant’s specification where it states “a deadline in which radio coverage at the first base station ends”, see applicant’s specification; paragraph 0053).
One of ordinary skill in the art would have been motivated to combine Yang, Potlapally and Svennebring because they both disclose features for providing services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Svennebring’s feature of adapting/maintaining service level agreements into the combined system of Yang and Potlapally in order to provide the benefit of efficiency and allowing the QoS requirement for an application service (see Yang; paragraph 0049) to always be met.
Regarding claims 6 and 18, the combination of Yang, Potlapally and Svennebring discloses all the limitations of claims 5 and 17, as discussed above.  Further, the combination of Yang, Potlapally and Svennebring clearly discloses identify usage of the service and the resources allocated for the service at the edge computing apparatus (end device 180) (see Yang; 
identify the deadline and constraints involved in the operation of the service, based on the usage of the service and the resources allocated for the service at the edge computing apparatus (device/client), and based on the mobility condition (moving away) (see Svennebring; paragraphs 0024, 0041 and 0058; Svennebring discloses allocation of resources to maintain SLAs for a service during unpredictable coverage, signal strength or link quality.  To mitigate an impending violation of an SLA a device’s connection may be moved to another base station or different network.  For example, if a device is moving away from a connectivity source and the signal strength decreases to the point a service disconnect is probable.  Therefore, identifying that the connectivity is about to end, in view of, for example, signal strength, i.e. “constraint”, as the device is moving away); and 
communicate, to the second edge computing apparatus, data indicating the deadline and constraints, wherein the data indicating the deadline and constraints is used to reserve resources at the second edge computing apparatus prior to the migration of the service (see Svennebring; paragraphs 0036, 0040, 0041 and 0058; Svennebring discloses communicating the prediction for migrating the connection in view of information being known about the device moving away from connectivity source. Thus, enabling for management of running services and ensuring proper operation of resources).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 5 and 17.
Regarding claims 7 and 19, the combination of Yang, Potlapally and Svennebring discloses all the limitations of claims 6 and 18, as discussed above.  Further, the combination of Yang, Potlapally and Svennebring clearly discloses wherein the constraints involved in the operation of the service involves a priority of execution operations (measured quality of service, QoS, elements), and wherein the identified usage of the service and the resources used for the service is based at least in part on predicted usage of the service by the connected edge device (see Svennebring; paragraphs 0060, 0062 and 0064; Svennebring discloses determining usage of a service and a potential outage.  In particular, signal strength and QoS elements are continuously measured, in which urgency is calculated and a prediction of a potential SLA disruption is made and used.  The examiner notes that QoS would include “priority of execution” in which the service executes and meets the quality of service requirements).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 6 and 18. 
Regarding claims 8 and 20, Yang and Potlapally discloses all the limitations of claims 1 and 13, as discussed above.  While Yang discloses provisioning a network for migration of an application service, as discussed above, the combination of Yang and Potlapally does not explicitly disclose perform speculative allocation of resources among a plurality of edge computing apparatuses including the second edge computing apparatus and a third edge computing apparatus, wherein the second edge computing apparatus is located along a first mobility path and the third edge computing apparatus is located along a second mobility path.
In analogous art, Svennebring discloses perform speculative allocation of resources among a plurality of edge computing apparatuses (e.g. base stations) including the second edge computing apparatus and a third edge computing apparatus, wherein the second edge computing 
One of ordinary skill in the art would have been motivated to combine Yang, Potlapally and Svennebring because they both disclose features for providing services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Svennebring’s feature of route prediction into the combined system of Yang and Potlapally in order to provide the benefit of efficiency and allowing the QoS requirement for an application service (see Yang; paragraph 0049) to always be met based on prediction of the preferred route/path.
Regarding claims 9 and 21, the combination of Yang, Potlapally and Svennebring discloses all the limitations of claims 8 and 20, as discussed above.  Further, the combination of Yang, Potlapally and Svennebring clearly discloses identify multiple potential mobility location paths and potential computing nodes for use of the service by the connected edge device, the mobility location paths including the first and second mobility path, wherein the potential computing nodes include the second and third edge computing apparatuses (see Svennebring; paragraphs 0027, 0030 and 0049; Svennebring discloses prediction of routes/paths that can be taken by device 105.  Further, there are multiple base stations that can be used, and the prediction includes which base station that may be preferred);
resource needs for execution”); 
forecast a probability and estimated time of usage of the service at the potential computing nodes, according to the forecasted future resource needs (see Svennebring; paragraphs 0024, 0035 and 0057; Svennebring discloses a probability field that indicates the probability of the correctness of the prediction.  The prediction includes a metric that indicates a begin time or end time.  Further, the predictions may include the same type of service at different times); and 
communicate service pre-allocation information among the potential computing nodes in the potential mobility location paths (see Svennebring; paragraphs 0027, 0035 and 0036; Svennebring discloses determining information associated with the predicted routes/paths and communicating the information); 
wherein the service pre-allocation information is used for the speculative allocation of resources along respective nodes in the potential mobility location paths (see Svennebring; paragraphs 0027, 0035 and 0036; Svennebring discloses the received predictions may be used to modify behavior, i.e. of the service, in light of the prediction/forecast for possible routes/paths); and 
wherein the migration of the service to the second edge computing apparatus occurs based on movement of the connected edge device to the first mobility path (see Svennebring; paragraphs 0040 and 0041; Svennebring discloses as the device moves away from the base).
Regarding claims 10 and 22, the combination of Yang, Potlapally and Svennebring discloses all the limitations of claims 9 and 21, as discussed above.  Further, the combination of Yang, Potlapally and Svennebring clearly discloses perform a cleanup of resources of the potential computing nodes along one or more unselected paths, including operations to communicate service deallocation information to the third edge computing apparatus (see Svennebring; paragraphs 0030-0032; Svennebring discloses predicting multiple routes for the device and only selecting a subset of the routes.  As such, the resources of the routes not selected are not used, i.e. deallocation of the resources); 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 9 and 21. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (U.S. 2020/0084202 A1) discloses trusted execution environments (TEE) and vehicles traversing a path, the connection between its client compute node and a particular edge gateway node may propagate so as to maintain a consistent connection and context for the client compute node.
Leheup et al. (U.S. 2017/0329941 A1) discloses migrating the control and engagement of multimedia interface protection into a TEE secure zone.
Sood et al. (U.S. 2019/0042319 A1) discloses a service orchestration supported by TEE.
Aissi (U.S. 2013/0347064 A1) discloses discovering various TEEs supported by a mobile device and if no TEE still allowing an acceptable level of security.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653.  The examiner can normally be reached on M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        04/10/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443